--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT
 


This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of January 1,
2011 (the “Effective Date”) by and between Douglas Emmett, Inc. (the “Company”),
Douglas Emmett Properties, LP (the “Partnership”), and Kenneth Panzer
(“Executive”) with respect to the following facts and circumstances:
 
WHEREAS, the Company has been employing Executive as the Chief Operating Officer
under an employment agreement dated as of October 2006; and
 
WHEREAS, during the Agreement Term (as defined below), the Company desires to
continue to engage Executive as the Chief Operating Officer of the Company on
the terms and conditions and for the consideration set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
 
1. Effectiveness; Term of Employment.  Subject to the provisions of Section 8 of
this Agreement, Executive shall be employed by the Company on the terms and
subject to the conditions set forth in this Agreement for a period commencing on
the Effective Date and ending on December 31, 2014.  Commencing on January 1,
2015 and on each January 1 thereafter (each an “Extension Date”), the Agreement
Term shall be automatically extended for an additional one-year period unless
either the Company or Executive provides the other party hereto sixty (60) days’
prior written notice before the next Extension Date that the Agreement Term
shall not be so extended (the “Agreement Term”).
 
2. Position; Duties.  During the Agreement Term, Executive shall serve as Chief
Operating Officer of the Company and the Partnership.  In such position,
Executive shall have such duties and authority commensurate with such position
as shall be determined from time to time by the Board of Directors of the
Company (the “Board”) including such duties and responsibilities with respect to
any subsidiary, affiliate or joint venture of the Company (each  a
“Subsidiary”).  Subject to the discretion of the Nominating Committee of the
Board, Executive shall serve as a member of the Board and of the board of
directors (or equivalent) of any Subsidiary without additional compensation.
Executive's duties will be principally performed at the Company's headquarters,
which will be located within the West Side of Los Angeles, with such travel as
may be required to perform his duties hereunder as reasonably requested by the
Company.
 
3. Base Salary.  During the Agreement Term, the Company shall pay Executive a
base salary at the annual rate of $1,000,000, payable in regular installments in
accordance with the Company's usual payment practices.  Executive's salary shall
be reviewed at least annually by the Compensation Committee of the Board (the
“Committee”) and Executive shall be entitled to such increases in Executive's
base salary, if any, as may be determined from time to time in the sole and
absolute discretion of the Committee.  Executive's annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”
 
4. Annual Bonus.  With respect to each fiscal year during the Agreement Term,
Executive shall be eligible to earn an annual bonus award (the “Annual Bonus”)
based on the Executive’s individual performance and the Company’s overall
performance during the year, as well as the overall annual compensation of
executives at a benchmark group of comparable companies, all as reasonably
determined by the Committee and consistent with past practices.  The Annual
Bonus may be payable in cash or equity grants.  The Company will pay or grant
any Annual Bonus earned by Executive with respect to a given fiscal year no
later than the earlier of (i) the fifteenth day of the third month following the
end of such fiscal year or (ii) the date that other senior executives are paid
similar bonuses.
 
5. Long-Term Incentive Compensation.  Executive has been granted 355,661 LTIP
Units (the “LTIP Award”) pursuant to a separate written LTIP Unit Award
Agreement under the Company’s 2006 Omnibus Stock Incentive Plan (the
“Plan”).  The LTIP Award shall be subject to the terms and conditions of that
agreement and the Plan.  The LTIP Award represents a multi-year equity grant not
tied to annual performance.
 
6. Employee Benefits.  During the Agreement Term, Executive shall be entitled to
participate in the Company's employee welfare and retirement benefit plans and
perquisite programs as in effect, and subject to such modification as the
Company may determine necessary or appropriate, from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company, which shall in any case
include (i) the use of and payment of all related expenses for an automobile, in
amounts and on terms not less favorable than those provided to Executive by  the
Company prior to the Effective Date provided that, any such payment or
reimbursement by the Company shall be made no later than the fifteenth day of
the third month following the end of the calendar year in which Executive
incurred such expense, and (ii) medical and dental benefits (without any co
payment) for Executive, Executive's spouse and Executive's eligible dependents
on terms not less favorable than those provided to Executive by the Company’s
predecessor.  During the Agreement Term, Executive shall have the right (i) to
participate in any future compensation plans implemented for executives of the
Company on a basis commensurate with his position and (ii) to be indemnified by
the Company for all actions taken as an officer, director or agent of the
Company or its Subsidiaries to the full extent provided under law or pursuant to
Executive’s Indemnification Agreement with the Company.  Subject to the policies
and procedures of the Company, in addition to any accrued personal time off
(“PTO”) as of the Effective Date, Executive shall be entitled to accrue twenty
five (25) paid days of PTO per year during the Agreement Term.
 
7. Business Expenses.  In accordance with the Company’s policies as in effect
from time to time, the Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the performance of Executive's duties
through the end of the Agreement Term.
 
8. Termination.  Notwithstanding any other provision of this Agreement, the
provisions of this Section 8 shall exclusively govern Executive's rights upon
termination of employment with the Company.  Following Executive's termination
of employment, except as set forth in this Section 8, Executive (and Executive’s
legal representative and estate) shall have no further rights to any
compensation or any other benefits under this Agreement.
 
8.1. Definitions.
 
“Accrued Rights” means the sum of the following: (i) any accrued but unpaid Base
Salary through the date of termination; (ii) a payment in respect of all unpaid,
but accrued and unused PTO through the date of termination; (iii) any Annual
Bonus earned but unpaid as of the date of termination for any previously
completed fiscal year (i.e., not for the year of employment termination); (iv)
reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy through the date of termination; (v)
such rights, if any, under the Option Award, the LTIP Award and other
compensation programs and Employee Benefits to which Executive may be entitled
upon termination of employment according to the documents governing such
benefits; and (vi) any existing rights to indemnification for prior acts through
the date of termination.
 
“Cause” means any of the following: (i) any act or omission by Executive which
constitutes intentional misconduct or a willful violation of law; (ii) an act of
fraud, conversion, misappropriation or embezzlement by Executive or conviction
of, indictment for (or its procedural equivalent) or entering a guilty plea or
plea of no contest with respect to a felony, the equivalent thereof or any crime
involving any moral turpitude with respect to which imprisonment is a common
punishment; or (iii) any other failure (other than any failure resulting from
incapacity due to physical or mental illness) by Executive to perform his
material and reasonable duties and responsibilities as an employee, director or
consultant of the Company or any Subsidiary which continues for ten (10) days
following written notice from the Company or any Subsidiary (except in the case
of a willful failure to perform his duties or a willful breach, which shall
require no notice).  For purposes of the foregoing sentence, no act, or failure
to act, on Executive's part shall be considered “willful” unless the Executive
acted, or failed to act, in bad faith or without reasonable belief that his act
or failure to act was in the best interest of the Company or any Subsidiary.
 
“Change of Control” shall be deemed to have occurred if
 
(i) there shall be consummated (a) any consolidation or merger of the Company,
other than a merger or consolidation of the Company in which (1) the holders of
the Company's common stock immediately prior to the merger or consolidation have
at least fifty one percent (51%) ownership of the total voting power of the
surviving entity immediately after the merger or consolidation, and (2) no
person (other than an Exempted Holder as defined below) beneficially owns (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, 20% or more of the total voting power of the surviving entity or (b)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or
 
(ii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company, or
 
(iii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than an
Exempted Holder (as defined below) shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of twenty percent (20%) or more of
the Company's common stock.  “Exempted Holder” means (a) the Company or any
majority-owned Subsidiary (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned Subsidiary); (b) any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust sponsored or maintained by the Company or any
Subsidiary; or (c) any underwriter or placement agent temporarily holding
securities pursuant to an offering of such securities. However, a Change in
Control shall not be deemed to have occurred if a person’s percentage interest
increases over twenty percent (20%) solely as a result of a decrease in the
outstanding stock because of an acquisition of securities by the Company;
provided, however, that a “Change in Control” shall be deemed to have occurred
on any subsequent acquisitions of the Company's common stock by that person
(other than pursuant to a stock split, stock dividend, or similar transaction)
at a time when that person beneficially owns twenty percent (20%) or more of the
Company's outstanding common stock, or
 
(iv) the Board shall cease for any reason to have a majority of Uncontested
Directors. “Uncontested Directors” means directors who were initially elected or
initially nominated (a) by a vote of at least two-thirds of the then Uncontested
Directors and (b) not as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation.
 
“Disability” means physical or mental incapacity whereby Executive is unable
with or without reasonable accommodation for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four (24)
consecutive month period to perform the essential functions of Executive's
duties.
 
“Good Reason” shall be present where Executive gives notice to the Board of his
voluntary resignation (a) within one hundred and twenty (120) days after the
occurrence of any of the following, without Executive’s written consent:  (i)
the failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus, when due hereunder, subject to a ten (10) day cure period by the
Company (except in the case of a willful failure which shall require no notice);
(ii) diminution in Executive’s status, including, title, position, duties,
authority or responsibility (including Executive ceasing  to be a member of the
Board other than as a result of a voluntary resignation), subject to a thirty
(30) day cure period by the Company (except in the case of a willful breach,
which shall require no notice); (iii) relocation of the Company's executive
offices to a location outside of the West Side of Los Angeles; or (iv) the
failure of the Company to obtain the express written assumption of this
Agreement pursuant to Section 11.5 hereof (unless such Agreement is assumed by
operation of law); (b) within eighteen (18) months after the occurrence of a
Change of Control.
 
8.2. Termination by the Company for Cause or By Executive's Resignation without
Good Reason.  The Agreement Term and Executive's employment hereunder may be
terminated by the Company for Cause and shall terminate upon Executive's
resignation without Good Reason, and in either case Executive shall be entitled
to receive only his Accrued Rights.
 
8.3. Death/Disability.  The Agreement Term and Executive's employment hereunder
shall terminate upon Executive's death or Disability. Upon termination of
Executive’s employment hereunder due to death or Disability, Executive's legal
representative or estate (as the case may be) shall be entitled to receive (i)
the Accrued Rights plus (ii) an amount equal to a pro-rated portion of the
Annual Bonus Executive otherwise would have been paid for the fiscal year in
which such termination of employment occurs, payable when the Annual Bonus would
otherwise have been paid to Executive pursuant to Section 4, based upon (a)
actual performance for such fiscal year, as determined at the end of such fiscal
year and (b) the percentage of such fiscal year that shall have elapsed through
the date of Executive's termination of employment; plus (iii) continued medical
benefits for Executive and Executive's spouse and eligible dependents who at the
time of Executive's termination are enrolled in the Company’s medical
plan.  Such benefits shall be substantially identical to the benefits maintained
for other senior executives of the Company and shall be provided for a period of
twelve (12) months following Executive's termination of employment.  Executive
acknowledges that such benefit continuation is intended, and shall be deemed, to
satisfy the obligations of the Company and any of its subsidiaries and
affiliates to provide continuation of benefits under Section 4980B of the
Internal Revenue Code of 1986, as amended (“COBRA”) for such period and that the
Company may satisfy such obligation by paying any applicable COBRA premiums.
 
8.4. Termination by the Company without Cause or Resignation by Executive for
Good Reason.  The Agreement Term and Executive's employment hereunder may be
terminated by the Company without Cause at any time and for any reason or by
Executive's resignation for Good Reason at any time upon thirty (30) days
written notice by the terminating party, although the Company may waive services
during that period.  If Executive's employment is terminated by the Company
without Cause (other than by reason of death or Disability) or if Executive
resigns for Good Reason, Executive shall be entitled to receive (i) the Accrued
Rights, plus (ii) provided that Executive first executes and returns to the
Company (and does not revoke) a release of all claims that is in form and
substance reasonably satisfactory to the Company, and subject to Executive's
continued compliance with the provisions of Section 9 of this Agreement (to the
extent expressly applicable after the Agreement Term):
 
8.4.1. an amount, payable in a lump sum without discount within 30 days of the
date of termination, equal to three (3) times the average of Executive’s
compensation over the last three full calendar years ending prior to the
termination date including (i) the Base Salary; (ii) the Annual Bonus and (iii)
the value (based on a Black Scholes formula in the case of options and value of
the underlying grants in the case of LTIP or outperformance plans) of any equity
(including stock, LTIPs and options) or other compensation plans granted or
awarded to Executive.
 
8.4.2. continued medical and dental benefits for Executive, Executive's spouse
and Executive's eligible dependents, who at the time of Executive's termination
are enrolled in the Company’s benefits plans provided for a period of three (3)
years following Executive's termination of employment.  Such benefits shall be
substantially identical to the benefits maintained for other senior executives
of the Company.  Executive acknowledges that such benefit continuation is
intended, and shall be deemed, to satisfy the obligations of the Company and any
of its subsidiaries and affiliates to provide continuation of benefits under
COBRA for such period and that the Company may satisfy such obligation by paying
any applicable COBRA premiums or causing such premiums to be paid.
 
8.5. Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive's death) shall be
communicated by written notice to the other party, which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated and the date of employment
termination.
 
8.6. Employee Termination and Board/Committee/Officer Resignation.  Upon
termination of Executive's employment for any reason, Executive's employment
with each of the Company and each Subsidiary shall be terminated and Executive
shall be deemed to resign, as of the date of such termination and to the extent
applicable, from the boards of directors (and any committees thereof) of the
Company and any Subsidiary and affiliates and as an officer of the Company and
any Subsidiary. Executive shall confirm such resignation(s) in writing to the
Company.
 
9. Covenants.
 
9.1. Confidentiality.  Executive acknowledges that, in his employment hereunder,
he will occupy a position of trust and confidence with the Company and its
Subsidiaries.  Executive agrees that Executive shall not during the Agreement
Term and for two (2) years thereafter, except (i) as may be required to perform
his duties hereunder or as required by applicable law or (ii) until such
information shall have become public other than by Executive’s unauthorized
disclosure or (iii) with the prior written consent of the Company, use, disclose
or disseminate any trade secrets, confidential information or any other
information of a secret, proprietary, confidential or generally undisclosed
nature relating to the Company and/or any Subsidiary, or their respective
businesses, contracts, projects, proposed projects, revenues, costs, operations,
methods or procedures.
 
9.2. Non-solicitation.  Executive agrees that, for a period of one (1) year
immediately following the end of Executive’s employment with the Company, except
acting on behalf of the Company during the Employment Term, Executive shall not,
either directly or indirectly, solicit or participate in the solicitation of any
employee or consultant of the Company to terminate or materially alter his, her
or its relationship with the Company or any Subsidiary.  This restriction shall
not apply to Executive’s assistant.
 
9.3. Full time; Non competition. During the Agreement Term, Executive will
devote Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly;
except that nothing herein shall preclude Executive from accepting appointment
to or continuing to serve on any board of directors or trustees of any business
entity, trade organization or any charitable organization or engaging in any
activities or managing his investments and affairs so long as such activities in
the aggregate do not interfere with the performance of Executive’s duties
hereunder or conflict with this Section 9.3 herein.  During the Agreement Term,
without the prior approval of the Board, Executive shall not in any city, town,
county, parish where the Company and/or any Subsidiaries directly or indirectly
engages in business or is actively contemplating engaging in business:  (i)
engage in a competing business for Executive’s own account; (ii) enter the
employ of, or render any consulting or any other services to, any entity that
competes with the Company and/or any of its affiliates; or (iii) become
interested in any such competing entity in any capacity, including, without
limitation, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; provided, however, Executive may own,
directly or indirectly, solely as a passive investment, 5% or less of any class
of securities of any entity traded on any national securities exchange and any
assets acquired in compliance with this Section.  A business shall not be deemed
a “competing business” if it does not invest in or deal with the same basic
product type as the Company does from time to time. At this time the basic
product type of the Company is large and mid-size office buildings and
multi-family properties in Los Angeles County and Hawaii (larger than 50,000 sq.
ft. for office properties and 50 units for apartment buildings).
 
9.4. Company Policies.  During the Agreement Term, Executive shall also be
subject to and shall abide by all written reasonable policies and procedures of
the Company provided to him, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest,
except to the extent that such policies and procedures conflict with the other
provisions of this Agreement, in which case this Agreement shall control.
Executive acknowledges that the Company may amend any such policies and
guidelines from, time to time, and that Executive remains at all times bound by
their most current version to the extent made known to him and reasonable in
scope.
 
9.5. Intellectual Property. Except as permitted in Section 9.3 and as provided
under Section 2870 of the California Labor Code, the Company shall be the sole
owner of all the products and proceeds of Executive’s services hereunder
including, without limitation, all materials, ideas, concepts, formats,
suggestions, developments, and other intellectual properties that Executive may
acquire, obtain, develop or create in connection with his services hereunder and
during the Agreement Term, free and clear of any claims by Executive (or anyone
claiming under Executive) of any kind or character whatsoever (other than
Executive’s rights and benefits hereunder).  Executive shall, at the request of
the Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend the Company’s right,
title and interest in and to any such products and proceeds of Executive’s
services hereunder.  Notwithstanding the above, Executive shall not be
considered to be in breach of this Section 9.5 in connection with any property
or other material of a type described in this Section 9.5 which does not become
the property of the Company, so long as Executive does not, directly or
indirectly, have or obtain any personal interest in such property or material.
 
9.6. General.  Executive and the Company intend that:  (i) this Section 9
concerning (among other things) the exclusive services of Executive to the
Company and/or its Subsidiaries shall be construed as a series of separate
covenants; (ii) if any portion of the restrictions set forth in this Section 9
should, for any reason whatsoever, be declared invalid by an arbitrator or a
court of competent jurisdiction, the validity or enforceability of the remainder
of such restrictions shall not thereby be adversely affected; and
(iii) Executive declares that the territorial and time limitations set forth in
this Section 9 are reasonable and properly required for the adequate protection
of the business of the Company and/or its Subsidiaries.  In the event that any
such territorial or time limitation is deemed to be unreasonable by an
arbitrator or a court of competent jurisdiction, Executive agrees to the
reduction of the subject territorial or time limitation to the area or period
which such arbitrator or court shall have deemed reasonable.  All of the
provisions of this Section 9 are in addition to any other written agreements on
the subjects covered herein that Executive may have with the Company and/or any
of its Subsidiaries and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.
 
9.7. Specific Performance.  Executive acknowledges and agrees that the
confidential information, non-solicitation, intellectual property rights and
other rights of the Company referred to in Section 9 of this Agreement are each
of substantial value to the Company and/or its subsidiaries and affiliates and
that any breach of Section 9 by Executive would cause irreparable harm to the
Company and/or its Subsidiaries, for which the Company and/or its Subsidiaries
would have no adequate remedy at law.  Therefore, in addition to any other
remedies that may be available to the Company and/or any of its Subsidiaries
under this Agreement or otherwise, the Company and/or its Subsidiaries shall be
entitled to obtain temporary restraining orders, preliminary and permanent
injunctions and/or other equitable relief to specifically enforce Executive’s
duties and obligations under this Agreement, or to enjoin any breach of this
Agreement, without the need to post a bond or other security and without the
need to demonstrate special damages.  Furthermore, Executive agrees that any
damages suffered by the Company and/or its Subsidiaries as a result of
Executive’s breach of Executive’s duties and obligations under this Agreement
shall entitle the Company and/or its Subsidiaries to offset such damages against
any payments to be made pursuant to this Agreement, to the extent permitted by
applicable law.
 
10. Section 280G Payments.  Notwithstanding anything in this Agreement to the
contrary , if as a result of change of ownership or effective control covered by
Section 280G of the 1986 Internal Revenue Code, as amended (the “Code”) or any
successor provision, any Payments due to Executive would be subject to the
excise tax imposed by Section 4999 of the Code, Executive shall have the option,
exercised in writing within sixty (60) days after the change of control
involved, to eliminate or reduce such Payments, in such amounts and such order
of priority as Executive may specify in such notice.   “Payment” means any
payment, benefit and/or any other amount in the “nature of compensation” to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any person whose
actions resulted in that change of ownership or effective control the Code or
any person affiliated with the Company or such person).  Notwithstanding any
other agreement relating to any Payment, no Payment shall be made until the end
of the notice period.
 
11. Miscellaneous.
 
11.1. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to conflicts of laws principles or rules thereof.
 
11.2. Entire Agreement; Amendment.  This Agreement (and the Option Award and the
LTIP Award) represents the entire agreement and understanding between the
parties and, except as expressly stated in this Agreement, supersedes any prior
agreement, understanding or negotiations respecting such subject.  No change to
or modification of this Agreement shall be valid or binding unless it is in
writing and signed by Executive and a duly authorized director of the Company.
 
11.3. No Waiver.  Failure to insist upon strict compliance with any of the
terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.  No waiver of any breach of any term or
provision of this Agreement shall be construed to be, nor shall be, a waiver of
any other breach of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.
 
11.4. Severability; Invalid Provision.  In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.  The
parties understand and agree that if any provision of this Agreement shall, for
any reason, be adjudged by any court or arbitrator of competent jurisdiction to
be invalid or unenforceable, such judgment shall not affect, impair, or
invalidate the remainder of this Agreement, but shall be confined in its
operation to the provision of this Agreement directly involved in the
controversy in which such judgment shall have been rendered.
 
11.5. Assignment.  This Agreement and all of Executive's rights and duties
hereunder, shall not be assignable or delegable by Executive.  Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect.  This Agreement may be
assigned by the Company to a successor in interest to substantially all of the
business operations of the Company.  Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place (except to the extent such assumption
would occur by operation of law).  It is anticipated that the Executive’s
employer of record and salary and bonus payor may be the Partnership or another
Subsidiary, but the Company and the Partnership will be jointly and severally
liable for all amounts payable to Executive hereunder.
 
11.6. Set Off.  The Company's obligation to pay Executive the amounts provided
and to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
Subsidiaries to the extent permitted by applicable law.
 
11.7. Successors; Binding Agreement.  This Agreement shall inure to the benefit
of and be binding upon the parties' respective personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
11.8. Notice.  Any and all notice given hereunder shall be in writing and shall
be deemed to have been duly given when received, if personally delivered; when
transmitted, if transmitted by telecopy, or electronic or digital transmission
method, upon receipt of telephonic or electronic confirmation; the day after the
notice is sent, if sent for next day delivery to a domestic address using a
generally recognized overnight delivery service (e.g., FedEx); and upon receipt,
if sent by certified or registered mail, return receipt requested.  In each case
notice will be sent as follows:
 

  If to the Company: Douglas Emmett, Inc.     808 Wilshire Blvd., Suite 200    
Santa Monica, CA 90401     Attention:  Chief Executive Officer    
Telephone:  (310) 255-7700

 

 
If to Executive:
Kenneth Panzer
   
808 Wilshire Blvd., Suite 200
   
Santa Monica, CA 90401
   
Telephone: 310 255 7700

 
Either party may change its address and/or facsimile number for notice purposes
by duly giving notice to the other party pursuant to this Section.
 
11.9. Executive's Representations.  Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.  Executive represents and warrants that he is not subject to
any employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
any other obligation to any former employer or to any other person or entity in
any way relating to the right or ability of Executive to be employed by and/or
perform services for the Company and its Subsidiaries.  Executive further
represents and warrants that he has not brought to or disclosed to the Company
or to its Subsidiaries, and covenants that he will not bring to or disclose to
the Company or to its Subsidiaries or use in connection with his employment with
the Company, any trade secrets or proprietary information from any of his prior
employers or from any other person or entity.
 
11.10. Cooperation in Third-Party Disputes.  At the request of the Company,
Executive shall cooperate with the Company and/or its Subsidiaries and each of
their respective attorneys or other legal representatives (collectively referred
to as “Attorneys”) in connection with any claim, litigation, or judicial or
arbitral proceeding which is now pending or may hereinafter be brought against
the Company and/or any of its Subsidiaries or affiliates by any third
party.  Executive’s duty of cooperation shall include, but shall not be limited
to, (a) meeting with the Company’s and/or its Subsidiaries’ Attorneys by
telephone or in person at mutually convenient times and places in order to state
truthfully Executive’s knowledge of the matters at issue and recollection of
events; (b) appearing at the Company’s and/or its Subsidiaries’ and/or their
Attorneys’ request (and, to the extent possible, at a time convenient to
Executive that does not conflict with the needs or requirements of Executive’s
then-current employer or personal commitments) as a witness at depositions,
trials or other proceedings, without the necessity of a subpoena, in order to
state truthfully Executive’s knowledge of the matters at issue; and (c) signing
at the Company’s request declarations or affidavits that truthfully state the
matters of which Executive has knowledge.  Such services will be without
additional compensation if Executive is then employed by the Company or any
Subsidiary and for reasonable compensation and subject to his reasonable
availability if he is not so employed.  The Company shall promptly reimburse
Executive for Executive’s actual and reasonable travel or other out-of-pocket
expenses that Executive may incur in cooperating with the Company and/or its
Subsidiaries under this Section 11.10.
 
11.11. Withholding Obligations.  The Company, or any other entity making a
payment, may withhold and make such deductions from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld or deducted from time to time pursuant to any applicable law,
governmental regulation and/or order. The amount of compensation payable to
Executive pursuant to this Agreement shall be “grossed up” as necessary (on an
after-tax basis) to compensate for any additional social security withholding
taxes due as a result of Executive’s shared employment by the any Subsidiary.
 
11.12. Counterparts.  This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  A facsimile signature shall be deemed
to be the same as an original signature.
 
11.13. Interpretation.  Executive understands that this Agreement is deemed to
have been drafted jointly by the parties and that the parties had a reasonable
opportunity to retain legal counsel for such purpose.  Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any party.
 
11.14. Headings.  Titles or captions of Sections contained in this Agreement are
inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provisions hereof.
 
11.15. Survival of Provisions.  All other rights and obligations of the parties
hereto, other than those applicable by their express terms only during the
Agreement Term, shall survive any termination or expiration of this Agreement or
of Executive’s employment with the Company, and shall be fully enforceable
thereafter.
 
11.16. Arbitration of Disputes.  Except as is necessary for Executive and the
Company to preserve their respective rights under this Agreement by seeking
necessary equitable relief (including, but not limited to, the Company’s rights
under Section 9 of this Agreement) from a court of competent jurisdiction, the
Company and Executive agree that any and all disputes based upon, relating to or
arising out of this Agreement (including, but not limited to, any breach or
alleged breach of this Agreement, or any dispute concerning the formation of
this Agreement, or the validity, scope and/or enforceability of this arbitration
provision), Executive’s employment relationship with the Company and/or the
termination of that relationship, and/or any other dispute by and between the
Company and Executive, including any and all claims Executive may at any time
attempt to assert against the Company, shall be submitted to binding arbitration
in Los Angeles, California, in accordance with the rules of JAMS, provided that
the arbitrator shall allow for discovery sufficient to adequately arbitrate any
alleged claims, including access to essential documents and witnesses, and
otherwise in accordance with California Code of Civil Procedure § 1283.05.  The
party prevailing in any action shall be entitled to its reasonable attorneys’
fees in enforcing its rights hereunder.  In any event, the Company shall pay any
expenses that Executive would not otherwise have incurred if the dispute had
been adjudicated in a court of law, rather than through arbitration, including
the arbitrator’s fee, any administrative fee and any filing fee in excess of the
maximum court filing fee in the jurisdiction in which the arbitration is
commenced.  Judgment in a court of competent jurisdiction may be had on any
decision and award of the arbitrator.  For these purposes, the parties agree to
submit to the jurisdiction of the state and federal courts located in Los
Angeles County, California.
 
11.17. Section 409A of the Code. This Agreement and all of Executive’s
employment arrangements, including bonus, severance, options, equity and other
benefits (collectively, Executive’s “Compensation”), whether granted before or
after the date hereof,  are intended to comply with, and shall be construed and
interpreted in accordance with, Section 409A of the Code (including the related
regulations, “Section 409A”).  Each party to this Agreement intends and agrees
that Executive’s Compensation shall be interpreted and modified to the minimum
extent necessary and to provide as near as possible the same economic benefit to
the Executive provided hereunder in the absence of such modification, as
mutually agreed by counsel for both parties, so as to avoid the imposition of
any excise tax under Section 409A.  Some examples of the effects of Section 409A
are set forth on Schedule B.    As a result, Executive will not be deemed to
have irrevocably “earned” any Compensation based on the attainment of the
pre-established performance goals in relation to the Company’s audited financial
statements (even if required to be paid) before the end of the clawback period
of Section 954.
 
11.18. Section 954 of the Dodd Frank Act.  This Agreement and all other
Compensation of Executive are intended to comply with the “clawback obligations”
of Section 954 of the Dodd Frank Act ((including the related regulations,
“Section 954”).  If the Company’s financial statements must be restated, to the
extent and only to the extent required by Section 954 (if applicable), the
Company shall be entitled to recover from Executive, and Executive agrees to
promptly repay, any incentive-based compensation which would not have been
earned under the restated financial statements.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 

 Douglas Emmett, Inc.      Executive                                By:   Jordan
L. Kaplan    Kenneth Panzer    Title:   Chief Executive Officer      

 
 

 Douglas Emmett Properties, LP                            By:   Jordan L.
Kaplan       Title:   Chief Executive Officer    


 
 

--------------------------------------------------------------------------------

 
Schedule A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(1)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actually or demonstrably anticipated
research or development of the employer; or


(2)           Result from any work performed by the employee for the employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”




 

--------------------------------------------------------------------------------

 
Schedule B
Examples of Section 409A compliance issues




In determining whether Executive will receive any nonqualified deferred
compensation (as defined in Section 409A):


·  
Any nonqualified deferred compensation which becomes payable as a result of
termination of:

 
o  
Executive’s employment or other service or similar conditions will not be due
unless and until that event meets the definition of “Separation from Service”
under Section 409A;

 
o  
Executive’s disability will not be due unless and until that event meets the
definition of  “Disability” under Section 409A; and

 
o  
a change of control or similar event will not be due unless and until that event
meets the definition of a “Change of Control Transaction” under Section 409A.

 
·  
If on the date of Executive’s Termination of Service Executive is a “specified
employee” within the meaning of Section 409A and the Company is publicly traded,
to the extent required by Section 409A any nonqualified deferred compensation
which would otherwise be payable in the six months after Executive’s termination
will not be paid until the earlier of (i) the first day of the seventh month
following the date of Executive’s termination and (ii) Executive’s death.

 
·  
Neither party will have any right to accelerate or defer any nonqualified
deferred Compensation except in compliance with Section 409A; any provision of
Executive’s Compensation which contains an election in violation of Section 409A
will be payable on the longer period specified.

 
·  
If any nonqualified deferred compensation is conditioned on the execution of a
release, the payment of such nonqualified deferred compensation must not be made
until the 60th day following the payment event.

 
 

--------------------------------------------------------------------------------

 